Consent of Independent Registered Public Accounting Firm The Board of Directors of Jackson National Life Insurance Company and Contract Owners of Jackson National Separate Account IV: We consent to the use of our reports on the consolidated financial statements of Jackson National Life Insurance Company (the Company) dated February 26, 2010 and on the financial statements of Jackson National Separate Account IV dated February 25, 2010, included herein by reference in the Post-Effective Amendment to Form N-6 of Jackson National Separate Account IV. As discussed in Note 4 to the consolidated financial statements of Jackson National Life Insurance Company, the Company has changed its method of evaluating other-than-temporary impairments of debt securities due to the adoption of FASB Staff Position No. FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments” (included in FASB ASC Topic 320, Investments-Debt and Equity Securities), as of January 1, 2009. KPMG LLP Chicago, Illinois April 30, 2010
